Citation Nr: 1733515	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to January 1968, which included service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Subsequent jurisdiction has been transferred to the RO in Phoenix, Arizona.  

In May 2015, the Veteran appeared before the undersigned Veterans' Law Judge (VLJ) and a transcript of that hearing is associated with the record.  

An August 2015 Board decision denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims an in an August 2016 order, the Court granted a Joint Motion of Remand, vacating the Board's August 2015 decision.  

This claim was previously before the Board in January 2017.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

2.  Hypertension did not have its clinical onset in service, was not exhibited within the first post service year, is not otherwise related to active duty, and is not caused or aggravated by a service connected disability.  

CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5107(b) (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for hypertension, to include as due to his service-connected diabetes mellitus or in the alternative due to herbicide exposure in service.  After a careful and considerate review of the evidence of record, the Board finds that service connection for hypertension is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is evidence of record that the Veteran has been diagnosed with hypertension.  The first element of service connection is established.  However, the competent probative evidence of record does not etiologically link the Veteran's current disability to service or any incidence therein.  

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Hypertension, however, is not a disability listed in 38 C.F.R. § 3.309 (e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309 (e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003).

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed hypertension in service.  In fact, at the time of service separation the Veteran denied any problems with either high or low blood pressure on his Report of Medical History in November 1967.  An examination of the Veteran's heart and vascular system conducted at that time was entirely within normal limits, and the Veteran's blood pressure in the sitting position was 124/70.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hypertension did not manifest until many years after service.  According the Veteran's own history, he was not diagnosed with hypertension until 2004.  As such, there is no evidence of continuity of symptomatology since service and the provisions of §3.307 do not apply.  

The absence of any objective clinical evidence of hypertension more than 36 years since service separation Veteran's separation from active service in January 1968 is one factor weighing against a finding that his current hypertension was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.  

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus and/or herbicide exposure in service.  

The Veteran underwent a VA examination in November 2012, which involved a full review of the Veteran's claims folder and medical records, and it was the opinion of the examiner that, given the absence of proteinuric renal disease, the Veteran's hypertension was neither caused nor aggravated by his service connected diabetes mellitus.  

The Veteran underwent another VA examination in December 2012, and it was once again the opinion of the examiner that the Veteran's hypertension was not caused by his service-connected diabetes mellitus.  The rationale for the examiner's opinion was based on the fact that the Veteran was diagnosed with hypertension in 2004, which occurred before his diagnosis of diabetes mellitus in 2008.  Therefore, the examiner concluded, that the Veteran's hypertension was not caused by his diabetes mellitus.  

In a February 2017 addendum opinion from a VA examiner to determine whether the Veteran's currently diagnosed hypertension is related to his service in Republic of Vietnam, and potential herbicide exposure during that period.  The examiner opined that it was less likely that the Veteran's hypertension was incurred in or caused by an in-service injury, event, or illness.  The examiner based this opinion on the fact that the Veteran's service treatment records show no diagnosis or treatment for hypertension in service.  The Veteran was first diagnosed with hypertension in 2004, concurrent with his diagnosis of diabetes.  The examiner noted that his hypertension was not due to his diagnosis of diabetes, because there was no finding of diabetic nephropathy and there is no significant microalbuminuria.  The examiner review conclusion provided by the National Academy of Sciences (NAS) regarding a limited or suggested evidence of an association between herbicide exposure and hypertension.  However, when the examiner reviewed the actual studies cited by the NAS report there was no body of literature showing a statistically significant association between occupational or environmental herbicide exposure and subsequent diagnosis of hypertension.  The examiner reiterated that there was no convincing medical evidence when reviewing multiple studies that herbicide exposure is associated with hypertension.  

The Veteran has expressed his belief that his current hypertension is related his service-connected diabetes mellitus and/or herbicide exposure during service.  Nevertheless, the question of whether any such relationships exist is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009): also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir.2010). 

To the extent that the Veteran is attempting to establish nexus through his own opinions, as a lay person he has not been shown to be capable of making such conclusions on such a medical matter in this instance.  The link between any current hypertension and service-connected diabetes and/or herbicide exposure is one requiring specialized knowledge to understand the complex nature of internal body systems.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals who provided the numerous VA opinions and subsequent addendum opinion to be of greater probative weight than the Veteran's more general lay assertions.  Further, the Veteran has made written statements that he was diagnosed with hypertension in 1970 by a Dr. Jeffery Mauldin; however, evidence of such diagnosis has not been incorporated into the record, and all other medical records do support that contention.  

There is no other evidence of a relationship between the Veteran's current hypertension and service or a service-connected disability, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension manifested in service, manifested within a year after his January 1968 separation from service, is otherwise related to service, or is caused or aggravated by a service-connected disability. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).  The Veteran was provided VA examinations which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Service connection for hypertension is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


